 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Tamara Gums
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9
10
     TAMARA GUMS,                                       Case No.: 2:18-cv-02178-JAM-KJN
11
                    Plaintiff,
12                                                                   ORDER
13          vs.

14 KOHL’S DEPARTMENT STORES, INC.
             Defendant.
15

16
                                                  ORDER
17
            Pursuant to the stipulation of the Parties, Kohl’s Department Stores, Inc. is dismissed with
18
     prejudice and each party shall bear its own attorneys’ fees and costs.
19

20
            IT IS SO ORDERED.
21

22
     DATED: 12/6/2019                              /s/ John A. Mendez_______________________
23
                                                   Hon. JOHN A. MENDEZ
24                                                 UNITED STATES DISTRICT COURT JUDGE

25

26

27

28

                                                       1
                                              [PROPOSED] ORDER
